This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRANDI MARIE HUNT,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 32,714

 5 WESLEY KAY HUNT,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Daylene Marsh, District Judge

 9 Brandi Marie Hunt
10 Minot, ND

11 Pro se Appellant

12 James C. Stackhouse
13 Farmington, NM

14 for Appellee


15                                 MEMORANDUM OPINION

16 WECHSLER, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 _________________________________
10 RODERICK T. KENNEDY, Chief Judge



11 _________________________________
12 LINDA M. VANZI, Judge




                                           2